DETAILED ACTION
Claims 1-20 are pending in the present application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. US Patent Application Publication No. 2021/0034618 A1 in view of Anderson US Patent 8,484,215 B2.

Regarding claim 1, Lu et al. teaches the following:
A computer-implemented method for joining data sets, [note: Abstract, “A user interface can present join candidates for a dataset and allow the user the select datasets for joining.”; Figure 5 ] comprising:
identifying, by the computer, a first dataset and a second dataset as join candidates [note: paragraph 0077, “Processors 512 can execute data analyzer application 514 in order to determine occurrence and probability values for entries in a dataset… can identify a join key column that is common to multiple datasets and determine entries in the join key column to group together to form multiple group entries. Data analyzer application 514 identifies multiple group entries and considers the groups in determining occurrence values…”; paragraph 0078 processors can execute join candidate determination to determine a ranking of the data join candidates; paragraph 0079 “Data merge 517 can join the first dataset with the second dataset by forming a composite dataset with rows of entries from columns” ]; and
joining, by the computer, the first dataset and the second dataset when, each row of the first user database is associated with a single geographic identifier using a geographic knowledge dataset comprising at least a geographic name lookup table and each row of the second user dataset is associated with a single geographic identifier using the geographic knowledge dataset, wherein the geographic name lookup table comprises a plurality of alias names for each of a plurality of unique geographic locations [note: paragrapgh 0046-0047 customization; paragraph 0071 build model, specify name or icon of a dataset, lookup and preview results; paragraph 0075 identify stored levels (hierarchy); paragraph 0081-0084 joining datasets and inconsistencies, user interface identifies join candidates and evaluates requests ].
Although Lu et al. teach the invention as cited, they do not explicitly disclose alias names. However Anderson teaches a lookup table includes a measure of ambiguity for join operations [note: abstract, measurement of ambiguity for datasets; column 1 lines 11-21 data operations such as clustering, join, search are employed in data management to handle data; column 4 lines 19-34 determining multiple candidate data elements and measurement of ambiguity; column 9 lines 33 through column 10 line 5, data may be entered in the wrong fields for an address or standards for data entry may not exist. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward the same field of endeavor joining datasets. Anderson further details how ambiguities in geographic information such as names and format are analyzed.

The limitations of independent claims 11 and 16 parallel claim 1, therefore they are rejected under the same rationale.

Allowable Subject Matter
Claims 2-10, 12-15 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 29 July 2021 have been fully considered but they are not persuasive. 
In the remarks section of the response the following was argued: Claim 1 recites, “each row of the first user database is associated with a single geographic identifier using a geographic knowledge dataset comprising at least a geographic name lookup table and each row of the second user dataset is associated with a single geographic identifier using the geographic knowledge dataset, wherein the geographic name lookup table comprises a plurality of alias names for each of a plurality of unique geographic locations”, theprior art does not describe (1) each row of a data set is associated with aa single geographic identifier, (2) associating two things (each row; identifier) using a geographic knowledge dataset, or (3) a geographic knowledge dataset comprising a geographic name lookup table as claimed. Instead inconsistent rows are presented to a user for subsequent action.
RESPONSE: The examiner respectfully maintains the prior art rejection. Note Lu et al combined with Anderson teach the claimed invention. Lu et al. discloses (1) each row of a dataset is associated with a geographic identifier. Note Lu et al. does not limit the type of data that may be modeled, for example, they suggest geographic location data at paragraph 0029. Lu et al. teach the database and data may be customized, see paragraph 0046 “Each database can generally viewed as a collection of objects, such as a set of logical tables, containing data fitted into predefined or customizable categories… Each row or element of a table can contain an instance of the data for each category defined field”; paragraph 0047 means for custom objects, therefore they system would allow for geographical objects or data. Further the system describes a processor includes analytic means for an identifier identifying data sets & implementing visualizations, see paragraph 0073 and 0082 “identify data sets”. Lu et al. teach point (2), associating two things using a geographical data set since the system associates information using a customized dataset [paragraph 0046]. Lu et al. combined with Anderson teach (3), Lu et al. teach a build model wherein a name may be specified, and a lookup table [paragraph 0071], Anderson further details lookup table can determine ambiguity (alias) using join operations [see abstract, and column 4 lines 19-34].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169